Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s IDS of 07/27/2020 has been entered.
Claims 1-20 currently pending.
The computer program product (emphasis added) as noted in the claims limitations and further cited in at least para. 0063-0064 of the disclosure citing “computer program product may include a computer-readable storage medium (or media) having computer-readable program instructions thereon for causing a processor to carry out aspects of the present invention. [0064]   The computer-readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” is thereby interpreted as a tangible device and non-transitory per se.
Please refer to the action below.
Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Serban et al. (WO 2012164534, A1).

    Regarding claim 1, Serban teaches a method for assisting recognition of an entity (recognition of at least an encountered person indicative of the entity in lines 25-29 of page 1 as at least a method for assisting recognition of said entity to the assisted user),
the method comprising: 
receiving, by one or more processors, a set of data and associated information corresponding to a plurality of entities known to an assisted user (further lines 16-22 of page 8 and lines 27-29 of page 11 teaches the system comprising a server 10 including at least one or more processors 28 further adapted to store received dataset of information “information about people that the user has or could interact with, past interactions, patient data for the user, different communication problems the user might have, the support that should be provided to the user when these problems occur, topics of conversation and other relevant information” comprising said set of data and associated information corresponding to a plurality of entities known to an assisted user);
wherein an instance of data and an instance of associated information of the set of data and associated information includes identification of a respective entity of the plurality of entities known to the assisted user (data of lines 16-22 of page above further implies said instance of data of previous encounters, and an instance of associated information of the set of data and associated information includes identification of a respective entity of the plurality of entities known to the assisted user);
receiving, by the one or more processors, real-time data corresponding to a first entity from one or more devices capturing the real-time data (the system of further lines 3-32 of page 7 and lines 20-33 of page 11 further configured for receiving from at least a mobile device 4 worn by the assisted user real-time data captured by at least the camera 20 and microphone 18 corresponding to a first encountered entity for capturing said real-time data); 
determining, by the one or more processor, whether the first entity is known to the assisted user and has a known relevance to the assisted user, by comparing the real-time data to the set of data and associated information corresponding to the plurality of entities known to the assisted user (at least lines 27-30 of page 8 and lines 1-27 of page 9 further cites said determining, by the one or more processor, whether the first entity is known to the assisted user and has a known relevance to the assisted user such as implied in lines 23-26 may have held a previous thread of conversation, by comparing the real-time data of at least lines 18-26 of page 9 and lines 11-33 of page 11 to the set of data and associated information corresponding to the plurality of entities known to the assisted user by further performing at least the facial recognition, and voice recognition);


in response to determining the first entity is known by the assisted user, providing, by the one or more processors, an identification of the first entity (lines 17-20 of page 9, and lines 21-31 of page 12); and 
in response to determining the first entity does have the known relevance to the assisted user, providing, by the one or more processors, an indication of the known relevance of the first entity to the assisted user (a case exists further in lines 1-8 and 27-31 of page 16 in response to determining that said encountered first entity does have the known relevance to the assisted user, providing, by the one or more processors, an indication of the known relevance indicating at least a previous interaction of the first entity to the assisted user).

    Regarding claim 12, Serban teaches in at least page 13 a computer program product for as noted in at least page 1 assisting recognition of an entity, the computer program product comprising: one or more computer-readable storage media (page 23); and program instructions stored on the one or more computer-readable storage media (page 23), 
the program instructions comprising: 
program instructions to receive a set of data and associated information corresponding to a plurality of entities known to an assisted user (further lines 16-22 of page 8 and lines 27-29 of page 11 teaches the system comprising a server 10 including at least one or more processors 28 further adapted to store received dataset of information “information about people that the user has or could interact with, past interactions, patient data for the user, different communication problems the user might have, the support that should be provided to the user when these problems occur, topics of conversation and other relevant information” comprising said set of data and associated information corresponding to a plurality of entities known to an assisted user);
 wherein an instance of data and an instance of associated information of the set of data and associated information includes identification of a respective entity of the plurality of entities known to the assisted user (data of lines 16-22 of page above further implies said instance of data of previous encounters, and an instance of associated information of the set of data and associated information includes identification of a respective entity of the plurality of entities known to the assisted user);
program instructions to receive real-time data corresponding to a first entity from one or more devices capturing the real-time data (the system of further lines 3-32 of page 7 and lines 20-33 of page 11 further configured for receiving from at least a mobile device 4 worn by the assisted user real-time data captured by at least the camera 20 and microphone 18 corresponding to a first encountered entity for capturing said real-time data); 
program instructions to determine whether the first entity is known to the assisted user and has a known relevance to the assisted user, by comparison of the real-time data to the set of data and associated information corresponding to the plurality of entities known to the assisted user (at least lines 27-30 of page 8 and lines 1-27 of page 9 further cites said determining, by the one or more processor, whether the first entity is known to the assisted user and has a known relevance to the assisted user such as implied in lines 23-26 may have held a previous thread of conversation, by comparing the real-time data of at least lines 18-26 of page 9 and lines 11-33 of page 11 to the set of data and associated information corresponding to the plurality of entities known to the assisted user by further performing at least the facial recognition, and voice recognition);
and in response to determining the first entity is known by the assisted user, program instructions to provide an identification of the first entity (lines 17-20 of page 9, and lines 21-31 of page 12); and 
and in response to determining the first entity does have the known relevance to the assisted user, program instructions to provide an indication of the known relevance of the first entity to the assisted user (a case exists further in lines 1-8 and 27-31 of page 16 in response to determining that said encountered first entity does have the known relevance to the assisted user, providing, by the one or more processors, an indication of the known relevance indicating at least a previous interaction of the first entity to the assisted user).

      Regarding claim 16, Serban teaches in at least Fig. 1 computer system for assisting as noted in at least page 1 recognition of an entity, 
the computer system comprising: one or more computer processors (page 23); one or more computer-readable storage media (page 23); and program instructions stored on the one or more computer-readable storage media (page 23), the program instructions comprising: 
program instructions to receive a set of data and associated information corresponding to a plurality of entities known to an assisted user (further lines 16-22 of page 8 and lines 27-29 of page 11 teaches the system comprising a server 10 including at least one or more processors 28 further adapted to store received dataset of information “information about people that the user has or could interact with, past interactions, patient data for the user, different communication problems the user might have, the support that should be provided to the user when these problems occur, topics of conversation and other relevant information” comprising said set of data and associated information corresponding to a plurality of entities known to an assisted user);
 wherein an instance of data and an instance of associated information of the set of data and associated information includes identification of a respective entity of the plurality of entities known to the assisted user (data of lines 16-22 of page above further implies said instance of data of previous encounters, and an instance of associated information of the set of data and associated information includes identification of a respective entity of the plurality of entities known to the assisted user);
program instructions to receive real-time data corresponding to a first entity from one or more devices capturing the real-time data (the system of further lines 3-32 of page 7 and lines 20-33 of page 11 further configured for receiving from at least a mobile device 4 worn by the assisted user real-time data captured by at least the camera 20 and microphone 18 corresponding to a first encountered entity for capturing said real-time data); 
program instructions to determine whether the first entity is known to the assisted user and has a known relevance to the assisted user, by comparison of the real-time data to the set of data and associated information corresponding to the plurality of entities known to the assisted user (at least lines 27-30 of page 8 and lines 1-27 of page 9 further cites said determining, by the one or more processor, whether the first entity is known to the assisted user and has a known relevance to the assisted user such as implied in lines 23-26 may have held a previous thread of conversation, by comparing the real-time data of at least lines 18-26 of page 9 and lines 11-33 of page 11 to the set of data and associated information corresponding to the plurality of entities known to the assisted user by further performing at least the facial recognition, and voice recognition);
and in response to determining the first entity is known by the assisted user, program instructions to provide an identification of the first entity (lines 17-20 of page 9, and lines 21-31 of page 12); and 
and in response to determining the first entity does have the known relevance to the assisted user, program instructions to provide an indication of the known relevance of the first entity to the assisted user (a case exists further in lines 1-8 and 27-31 of page 16 in response to determining that said encountered first entity does have the known relevance to the assisted user, providing, by the one or more processors, an indication of the known relevance indicating at least a previous interaction of the first entity to the assisted user).

Claim(s) 1-3, 5-6, 8, 10, 12-17, and 19  is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Peddinti et al. (US 11436906, A1).

    Regarding claim 1, Peddinti teaches a method for assisting recognition of an entity (Peddinti teaches in at least Figs. 1-2 a system comprising means for assisting memory-challenged patients to recognize entities comprising at least entryway visitors of the memory-challenged patients or users in some embodiments), the method comprising: 
receiving, by one or more processors, a set of data and associated information corresponding to a plurality of entities known to an assisted user (system of at least Fig. 9 comprising at least the one or more processor 910, and in lines 27- 38 of col. 9 and lines 57-60 of col. 5 the receiving of at least a set of dataset data and further in lines 63- 65 of Col. 5 associated relevance information corresponding to a plurality of known users or entities to an assisted user indicative of the cited memory-challenged patients),  
wherein an instance of data and an instance of associated information of the set of data and associated information includes identification of a respective entity of the plurality of entities known to the assisted user (lines 56-67 of col. 10 and lines 63-67 of Col. 5 further comprises a comparison and identification step comprising said instance of image data and an instance of associated information of the set of data and associated information includes identification of said respective person or entity of the plurality of entities known to the assisted user);
receiving, by the one or more processors, real-time data corresponding to a first entity from one or more devices capturing the real-time data (receiving in at least Fig. 4, S420, and lines 48-51 of Col. 5 real-time data corresponding to a first entity from one or more devices capturing the real-time data);
determining, by the one or more processor, whether the first entity is known to the assisted user and has a known relevance to the assisted user, by comparing the real-time data to the set of data and associated information corresponding to the plurality of entities known to the assisted user (lines 58-67 of Col. 5 further indicates a comparison step for determining whether the visitor or said first entity is known to the assisted user and has in lines 63-67 a known relevance to the assisted user, by comparing the real-time data to the set of data and associated information corresponding to the plurality of entities known to the assisted user);
in response to determining the first entity is known by the assisted user, providing, by the one or more processors, an identification of the first entity (lines 1-13 of Col. 6 and Fig. 6 further teaches output via a display and SMS an identification of the visitor or said first entity and relevance information in response to determining the first entity is known by the assisted user); and 
in response to determining the first entity does have the known relevance to the assisted user, providing, by the one or more processors, an indication of the known relevance of the first entity to the assisted user (an identified user in steps S450-460 of Fig. 4 and Fig. 7 further implies in response to determining said visitor or said first entity does have the known relevance to the assisted user, providing, by the one or more processors, an indication via SMS or display of the known relevance of the first entity to the assisted user).

     Regarding claim 2 (according to claim 1), Peddinti further teaches wherein further comprising: receiving from a trusted user, by one or more processors, pre-processing data and information corresponding respectively to the plurality of entities known to the assisted user (lines 35-40 of col. 6 further teaches uploading and receiving from at least a caregiver indicative of said trusted user, pre-processing image data and information corresponding respectively to the plurality of entities known to the assisted user); 
wherein the pre-processing data and information of a respective entity known to the assisted user includes data identifying the respective entity known to the assisted user and information indicating the relevance of the respective entity known to the assisted user (lines 39-42 of col. 6 further teaches said image data including said pre-processing data and information of a respective entity known to the assisted user includes data identifying the respective entity known to the assisted user and information indicating the relation or relevance of the respective entity known to the assisted user);
generating, by the one or more processors, the set of pre-processing data and information corresponding respectively to the plurality of entities known to the assisted user (Fig. 6-8 and lines 1-13 of col. 6 further teaches display at least one or more generated display images comprising said set of pre-processing data and information corresponding respectively to the plurality of entities known to the assisted user); 
and storing, by the one or more processors, the set of pre-processing data and information corresponding to the plurality of entities known to the assisted user in a repository (lines 39-42 of col. 6 and lines 9-12 of col. 10 further teaches said storing, by the one or more processors, the set of pre-processing image data and information corresponding to the plurality of entities known to the assisted user in a repository).

     Regarding claim 3 (according to claim 1), Peddinti further teaches wherein an entity known to the assisted user includes an entity selected from a group consisting of: a living entity, a location, a structure, an object, and an event (a known entity of at least lines 1-13 of col. 6, and lines 36-46 of col. 8 comprising an entity known to the assisted user includes an entity selected from a group consisting of: a living entity, a location, a structure, an object, and an event).

     Regarding claim 5 (according to claim 1), Peddinti further teaches wherein the pre-processing data and information, and the real-time data includes frame images received from a camera (a case of further col. 12, lines 40-44 of capturing a second set of realtime images comprising said pre-processing image data and information, and said real-time data includes frame images received from the camera 140).

     Regarding claim 6 (according to claim 1), Peddinti further teaches wherein the pre-processing data and information associated with the first entity includes a reminder for the assisted user regarding the first entity (the reminders of lines 22-42 of col. 7).

     Regarding claim 8 (according to claim 1), Peddinti further teaches wherein further comprising: in response to determining the first entity is unknown to the assisted user, providing, by the one or more processors, instructions of actions to take to an Internet-of-things (IoT) device accessible to the assisted user (lines 31-40 of col. 8 further teaches sending to the device 110 comprising an Internet-of-things (IoT) device instructions of actions to take, in response to determining the first entity is unknown to the assisted user).

     Regarding claim 10 (according to claim 1), Peddinti further teaches wherein the pre-processed data and information associated with the first entity includes contact information of a third party and action to be taken by the assisted user (lines 55-65 of col. 8 further teaches transmitting to a close friend or the like images of identified users including said pre-processed data and information associated with the first entity further comprising contact information of said close friend or third party and action to be taken by the assisted user).

    Regarding claim 12, Peddinti teaches a computer program product for assisting recognition of an entity (Peddinti teaches in at least lines 1-10 of col. 13 a computer program product for assisting recognition of an visitor as noted further in the Abstract and Figs. 1-2 for assisting memory-challenged patients to recognize entities comprising at least entryway visitors of the memory-challenged patients or users in some embodiments),  
the computer program product comprising: 
one or more computer-readable storage media (lines 1-7 of col. 13); and program instructions stored on the one or more computer-readable storage media (lines 5-9 of col. 13), 
the program instructions comprising: 
program instructions to receive a set of data and associated information corresponding to a plurality of entities known to an assisted user (system of at least Fig. 9 comprising at least the one or more processor 910, and in lines 27- 38 of col. 9 and lines 57-60 of col. 5 the receiving of at least a set of dataset data and further in lines 63- 65 of Col. 5 associated relevance information corresponding to a plurality of known users or entities to an assisted user indicative of the cited memory-challenged patients),  
wherein an instance of data and an instance of associated information of the set of data and associated information includes identification of a respective entity of the plurality of entities known to the assisted user (lines 56-67 of col. 10 and lines 63-67 of Col. 5 further comprises a comparison and identification step comprising said instance of image data and an instance of associated information of the set of data and associated information includes identification of said respective person or entity of the plurality of entities known to the assisted user);
program instructions to receive real-time data corresponding to a first entity from one or more devices capturing the real-time data (receiving in at least Fig. 4, S420, and lines 48-51 of Col. 5 real-time data corresponding to a first entity from one or more devices capturing the real-time data);
program instructions to determine whether the first entity is known to the assisted user and has a known relevance to the assisted user, by comparison of the real-time data to the set of data and associated information corresponding to the plurality of entities known to the assisted user (lines 58-67 of Col. 5 further indicates a comparison step for determining whether the visitor or said first entity is known to the assisted user and has in lines 63-67 a known relevance to the assisted user, by comparing the real-time data to the set of data and associated information corresponding to the plurality of entities known to the assisted user); and 
in response to determining the first entity is known by the assisted user, program instructions to provide an identification of the first entity (lines 1-13 of Col. 6 and Fig. 6 further teaches output via a display and SMS an identification of the visitor or said first entity and relevance information in response to determining the first entity is known by the assisted user); and 
in response to determining the first entity does have the known relevance to the assisted user, program instructions to provide an indication of the known relevance of the first entity to the assisted user (an identified user in steps S450-460 of Fig. 4 and Fig. 7 further implies in response to determining said visitor or said first entity does have the known relevance to the assisted user, providing, by the one or more processors, an indication via SMS or display of the known relevance of the first entity to the assisted user).

     Regarding claim 13 (according to claim 12), Peddinti further teaches wherein
further comprising: program instructions to receive from a trusted user, pre-processing data and information corresponding respectively to the plurality of entities known to the assisted user (lines 35-40 of col. 6 further teaches uploading and receiving from at least a caregiver indicative of said trusted user, pre-processing image data and information corresponding respectively to the plurality of entities known to the assisted user); 
wherein the pre- processing data and information of a respective entity known to the assisted user includes data identifying the respective entity known to the assisted user and information indicating the relevance of the respective entity known to the assisted user (lines 39-42 of col. 6 further teaches said image data including said pre-processing data and information of a respective entity known to the assisted user includes data identifying the respective entity known to the assisted user and information indicating the relation or relevance of the respective entity known to the assisted user);
program instructions to generate the set of pre-processing data and information corresponding respectively to the plurality of entities known to the assisted user (Fig. 6-8 and lines 1-13 of col. 6 further teaches display at least one or more generated display images comprising said set of pre-processing data and information corresponding respectively to the plurality of entities known to the assisted user); 
 and program instructions to store the set of pre-processing data and information corresponding to the plurality of entities known to the assisted user in a repository (lines 39-42 of col. 6 and lines 9-12 of col. 10 further teaches said storing, by the one or more processors, the set of pre-processing image data and information corresponding to the plurality of entities known to the assisted user in a repository).

     Regarding claim 14 (according to claim 12), Peddinti further teaches wherein an entity known to the assisted user includes an entity selected from a group consisting of: a living entity, a location, a structure, an object, and an event (a known entity of at least lines 1-13 of col. 6, and lines 36-46 of col. 8 comprising an entity known to the assisted user includes an entity selected from a group consisting of: a living entity, a location, a structure, an object, and an event).

     Regarding claim 15 (according to claim 12), Peddinti further teaches wherein the pre-processing data and information, and the real-time data includes one or a combination selected from a group consisting of: audio data, frame images, a phrase of terms used to input an entity as known to the assisted user, and a reminder content for the assisted user regarding the first entity (received images of at least lines 35-40 of col. 6 further comprises pre-processing image data and name information, and said real-time data includes one or a combination selected from a group consisting of: audio data, frame images used to input an entity as known to the assisted user, and a reminder content for the assisted user regarding the first entity).

     Regarding claim 16, Peddinti teaches a computer system for assisting recognition of an entity (Peddinti teaches in at least Figs. 1-2 a computer system comprising means for assisting memory-challenged patients to recognize entities comprising at least entryway visitors of the memory-challenged patients or users in some embodiments),  
the computer system comprising: one or more computer processors (lines 6-8 of col. 13); 
one or more computer-readable storage media (readable of lines 1-5 of col. 13); and program instructions stored on the one or more computer-readable storage media (instructions of lines 5-9 of col. 13);
the program instructions comprising: 
program instructions to receive a set of data and associated information corresponding to a plurality of entities known to an assisted user (system of at least Fig. 9 comprising at least the one or more processor 910, and in lines 27- 38 of col. 9 and lines 57-60 of col. 5 the receiving of at least a set of dataset data and further in lines 63- 65 of Col. 5 associated relevance information corresponding to a plurality of known users or entities to an assisted user indicative of the cited memory-challenged patients),  
wherein an instance of data and an instance of associated information of the set of data and associated information includes identification of a respective entity of the plurality of entities known to the assisted user (lines 56-67 of col. 10 and lines 63-67 of Col. 5 further comprises a comparison and identification step comprising said instance of image data and an instance of associated information of the set of data and associated information includes identification of said respective person or entity of the plurality of entities known to the assisted user);
program instructions to receive real-time data corresponding to a first entity from one or more devices capturing the real-time data (receiving in at least Fig. 4, S420, and lines 48-51 of Col. 5 real-time data corresponding to a first entity from one or more devices capturing the real-time data);
program instructions to determine whether the first entity is known to the assisted user and has a known relevance to the assisted user, by comparison of the real-time data to the set of data and associated information corresponding to the plurality of entities known to the assisted user (lines 58-67 of Col. 5 further indicates a comparison step for determining whether the visitor or said first entity is known to the assisted user and has in lines 63-67 a known relevance to the assisted user, by comparing the real-time data to the set of data and associated information corresponding to the plurality of entities known to the assisted user); and 
in response to determining the first entity is known by the assisted user, program instructions to provide an identification of the first entity (lines 1-13 of Col. 6 and Fig. 6 further teaches output via a display and SMS an identification of the visitor or said first entity and relevance information in response to determining the first entity is known by the assisted user); and 
in response to determining the first entity does have the known relevance to the assisted user, program instructions to provide an indication of the known relevance of the first entity to the assisted user (an identified user in steps S450-460 of Fig. 4 and Fig. 7 further implies in response to determining said visitor or said first entity does have the known relevance to the assisted user, providing, by the one or more processors, an indication via SMS or display of the known relevance of the first entity to the assisted user).

     Regarding claim 17 (according to claim 16), Peddinti further teaches wherein in response to determining the first entity is unknown to the assisted user, the one or more processors providing information to an IoT device accessible to the assisted user (lines 31-40 of col. 8 further teaches sending to the device 110 comprising an Internet-of-things (IoT) device instructions of actions to take, in response to determining the first entity is unknown to the assisted user).

     Regarding claim 19 (according to claim 16), Peddinti further teaches wherein the pre-processed data and information associated with the first entity includes contact information of a third party and action to be taken by the assisted user (lines 55-65 of col. 8 further teaches transmitting to a close friend or the like images of identified users including said pre-processed data and information associated with the first entity further comprising contact information of said close friend or third party and action to be taken by the assisted user).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Peddinti in view of Stockton et al. (US 2021/0365673, A1). 

     Regarding claim 4 (according to claim 1), Peddinti is silent regarding wherein the pre-processing data and information, and the real-time data includes audio data.
   Stockton teaches in at least the Abstract recognition assistance of an entity encountered by the assisted user, further teaches in para. 0027 realtime encountering user identification where sensors may collect the image/voice/periocular/iris image of the entity comprising at least pre-processing image data and information, said real-time data includes audio data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peddinti in view of Stockton to include wherein said pre-processing data and information, and the real-time data includes audio data, as discussed above, as Peddinti in view of Stockton are in the same field of endeavor of providing at least a recognition and remembrance assistance service to users with memory challenged conditions such as amnesiacs, Alzheimer’s or dementia based on at least realtime captured data, and previously stored data including at least pre-processing image frames data, contacts data, and metadata information or identification data associated with the image data, approaching entities are identified by capturing realtime data of the entity and/or surroundings comprising at least audio data, image data and the like, Stockton complements the prior art of Peddinti in the sense that said at least pre-processing image frames data, contacts data, and metadata information or identification data associated with the image data are further augmented with realtime audio data for triggering the recognition assistance program based on at least certain keywords and for further identifying if the encountered user is a known user to the assisted user, and provides output to the assisted user and assistance based on the identified identification of the encountered user, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 7 (according to claim 1), Peddinti is silent regarding wherein
 a phrase of one or more terms is used as a wake-up action for initiating recognition assistance of an entity encountered by the assisted user.
   Stockton teaches in at least the Abstract recognition assistance of an entity encountered by the assisted user, further teaches in para. 0027 realtime encountering user identification based on a phrase of one or more terms used as a wake-up action for initiating recognition assistance of said entity encountered by the assisted user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peddinti in view of Stockton to include wherein said a phrase of one or more terms is used as a wake-up action for initiating recognition assistance of an entity encountered by the assisted user, as discussed above, as Peddinti in view of Stockton are in the same field of endeavor of providing at least a recognition and remembrance assistance service to users with memory challenged conditions such as amnesiacs, Alzheimer’s or dementia based on at least realtime captured data, and previously stored data including at least pre-processing image frames data, contacts data, and metadata information or identification data associated with the image data, approaching entities are identified by capturing realtime data of the entity and/or surroundings comprising at least audio data, image data and the like, Stockton complements the prior art of Peddinti in the sense that said at least pre-processing image frames data, contacts data, and metadata information or identification data associated with the image data are further augmented with realtime audio data for triggering the recognition assistance program based on at least certain keywords and for further identifying if the encountered user is a known user to the assisted user, and provides output to the assisted user and assistance based on the identified identification of the encountered user, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Peddinti in view of Qiming Sun et al. (NPL, cited in IDS). 

     Regarding claim 9 (according to claim 1), Peddinti is silent regarding wherein
the pre-processed data and information includes annotations generated by the assisted user regarding the first entity.
   Qiming Sun further teaches in at least page 5 the system is configured to add to the pre-processed image data, annotations such as the person’s name which obviously maybe generated by the assisted user regarding David of page 5 or said a first entity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peddinti in view of Qiming Sun to include wherein said pre-processed data and information includes annotations generated by the assisted user regarding the first entity, as discussed above, as Peddinti in view of Qiming Sun are in the same field of endeavor of providing at least a recognition and remembrance assistance service to users with memory obstacles or challenged conditions such as amnesiacs, Alzheimer’s or dementia based on at least realtime captured data, and previously stored data including at least pre-processing image frames data, contacts data, and metadata information or identification data associated with the image data, approaching entities are identified by capturing realtime data of the entity and/or surroundings comprising at least audio data, image data and the like, Qiming Sun further complements the prior art of Peddinti in the sense that said at least pre-processing image frames data, contacts data are associated with tagged information such as annotations for further identifying encountered users to the assisted user, further optimizing recognition assistance program to ultimately provide output to the assisted user and assistance based on the identified identification of the encountered user, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 18 (according to claim 16), Peddinti is silent regarding wherein
the pre-processed data and information includes annotations generated by the assisted user regarding the first entity.
   Qiming Sun further teaches in at least page 5 the system is configured to add to the pre-processed image data, annotations such as the person’s name which obviously maybe generated by the assisted user regarding David of page 5 or said a first entity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peddinti in view of Qiming Sun to include wherein said pre-processed data and information includes annotations generated by the assisted user regarding the first entity, as discussed above, as Peddinti in view of Qiming Sun are in the same field of endeavor of providing at least a recognition and remembrance assistance service to users with memory obstacles or challenged conditions such as amnesiacs, Alzheimer’s or dementia based on at least realtime captured data, and previously stored data including at least pre-processing image frames data, contacts data, and metadata information or identification data associated with the image data, approaching entities are identified by capturing realtime data of the entity and/or surroundings comprising at least audio data, image data and the like, Qiming Sun further complements the prior art of Peddinti in the sense that said at least pre-processing image frames data, contacts data are associated with tagged information such as annotations for further identifying encountered users to the assisted user, further optimizing recognition assistance program to ultimately provide output to the assisted user and assistance based on the identified identification of the encountered user, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

Claim(s) 11, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Peddinti in view of Serban. 

     Regarding claim 11 (according to claim 1), Peddinti is silent regarding wherein
 the pre-processed data and information associated with the first entity includes a topic summary of a recorded previous conversation with the first entity.
   Serban teaches in at least page 16 ascertaining the context and topic of a conversation between the assisted user and a person speaking to said assisted user and in lines 15-22 of page 17 to summarize the important topics of the conversation, Serban further teaches further in lines 27-31 of page 16 in a case the assisted forgot a topic of a conversation, the system provides reminders comprising obviously pre-processed conversation data and information associated with the speaking entity including said topic summary of a recorded previous conversation with said first entity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peddinti in view of Serban to include wherein the pre-processed data and information associated with the first entity includes a topic summary of a recorded previous conversation with the first entity, as discussed above, as Peddinti in view of Serban are in the same field of endeavor of providing at least a recognition and remembrance assistance service to users with memory obstacles or challenged conditions such as amnesiacs, Alzheimer’s or dementia based on at least realtime captured data, and previously stored data including at least pre-processing image frames data, contacts data, and metadata information or identification data associated with the image data, approaching entities are identified by capturing realtime data of the entity and/or surroundings comprising at least audio data, image data and the like, Serban further complements the prior art of Peddinti in the sense that said at least pre-processing image frames data, contacts data are further associated with previous conversations held with a potential encountered user, and possible topics of the conversations, where the assisted user may remember a relevant topic previously discussed with the identified encountered user to assist the user conducting a conversation or the like according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

     Regarding claim 20 (according to claim 16), Peddinti is silent regarding wherein the pre-processed data and information associated with the first entity includes a topic summary of a recorded previous conversation with the first entity.
  Serban teaches in at least page 16 ascertaining the context and topic of a conversation between the assisted user and a person speaking to said assisted user and in lines 15-22 of page 17 to summarize the important topics of the conversation, Serban further teaches further in lines 27-31 of page 16 in a case the assisted forgot a topic of a conversation, the system provides reminders comprising obviously pre-processed conversation data and information associated with the speaking entity including said topic summary of a recorded previous conversation with said first entity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peddinti in view of Serban to include wherein the pre-processed data and information associated with the first entity includes a topic summary of a recorded previous conversation with the first entity, as discussed above, as Peddinti in view of Serban are in the same field of endeavor of providing at least a recognition and remembrance assistance service to users with memory obstacles or challenged conditions such as amnesiacs, Alzheimer’s or dementia based on at least realtime captured data, and previously stored data including at least pre-processing image frames data, contacts data, and metadata information or identification data associated with the image data, approaching entities are identified by capturing realtime data of the entity and/or surroundings comprising at least audio data, image data and the like, Serban further complements the prior art of Peddinti in the sense that said at least pre-processing image frames data, contacts data are further associated with previous conversations held with a potential encountered user, and possible topics of the conversations, where the assisted user may remember a relevant topic previously discussed with the identified encountered user to assist the user conducting a conversation or the like according to further known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/2/2022